Exhibit 10.45

 

EMPLOYMENT AGREEMENT

 

This AGREEMENT is entered into as of September 13, 2004, by and between Cecilia
Claudio (the “Executive”) and Align Technology, Inc., a Delaware corporation
(the “Company”).

 

1. Duties and Scope of Employment.

 

(a) Position. For the term of his employment under this Agreement
(“Employment”), the Company agrees to employ the Executive in the position of
Information Technology and Chief Information Officer. The Executive shall report
to the Chief Executive Officer. The Executive accepts such employment and agrees
to discharge all of the duties normally associated with said position, and to
faithfully and to the best of his abilities perform such other services
consistent with his position as Information Technology and Chief Information
Officer as may from time to time be assigned to him by the Chief Executive
Officer (the “CEO”).

 

(b) Obligations to the Company. During the term of his Employment, the Executive
shall devote his full business efforts and time to the Company. The Executive
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the CEO, provided, however, that the Executive may, without the approval of the
CEO, serve in any capacity with any civic, educational or charitable
organization. The Executive may own, as a passive investor, no more than one
percent (1%) of any class of the outstanding securities of any publicly traded
corporation.

 

(c) No Conflicting Obligations. The Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Executive represents and warrants that he will not use or disclose, in
connection with his employment by the Company, any trade secrets or other
proprietary information or intellectual property in which the Executive or any
other person has any right, title or interest and that his employment by the
Company as contemplated by this Agreement will not infringe or violate the
rights of any other person or entity. The Executive represents and warrants to
the Company that he has returned all property and confidential information
belonging to any prior employers.

 

(d) Commencement Date. The Executive commenced full-time Employment on July 14,
2004.

 

2. Cash and Incentive Compensation.

 

(a) Salary. The Company shall pay the Executive as compensation for his services
a base salary at a gross annual rate of $224,000.00, payable in accordance with
the Company’s standard payroll schedule. The compensation specified in this
Subsection (a), together with any adjustments by the Company from time to time,
is referred to in this Agreement as “Base Salary.”



--------------------------------------------------------------------------------

(b) Target Bonus. The Executive shall be eligible to participate in an annual
bonus program that will provide him with an opportunity to earn a potential
annual bonus equal to 60.0% of the Executive’s Base Salary. The amount of the
bonus shall be based upon the performance of the Executive, as set by the
individual performance objectives described in this Subsection, and the Company
in each calendar year, and shall be paid by no later than January 31 of the
following year, contingent on the Executive remaining employed by the Company as
of such date. The Executive’s individual performance objectives and those of the
Company’s shall be set by the CEO after consultation with the Executive by no
later than March 31, of each calendar year. For calendar year 2004, the
Executive’s bonus shall be prorated based on the number of days of such year
that the Executive was employed by the Company. Any bonus awarded or paid to the
Executive will be subject to the discretion of the Board.

 

(c) Stock Options. The Executive shall be eligible for an annual incentive stock
option grant subject to the approval of the Board. The per share exercise price
of the option will be equal to the per share fair market value of the common
stock on the date of grant, as determined by the Board of Directors. The term of
such option shall be ten (10) years, subject to earlier expiration in the event
of the termination of the Executive’s Employment. Such option shall be
immediately exercisable, but the purchased shares shall be subject to repurchase
by the Company at the exercise price in the event that the Executive’s
Employment terminates before he vests in the shares. The Executive shall vest in
25% of the option shares after the first twelve (12) months of continuous
service and shall vest in the remaining option shares in equal monthly
installments over the next three (3) years of continuous service. The grant of
each such option shall be subject to the other terms and conditions set forth in
the Company’s 2001 Stock Incentive Plan and in the Company’s standard form of
stock option agreement.

 

3. Vacation and Executive Benefits. During the term of his Employment, the
Executive shall be eligible for 17 days vacation per year, in accordance with
the Company’s standard policy for senior management, as it may be amended from
time to time. During the term of his Employment, the Executive shall be eligible
to participate in any employee benefit plans maintained by the Company for
senior management, subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan.

 

4. Business Expenses. During the term of his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
reimburse the Executive for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies.

 

5. Term of Employment.

 

(a) Basic Rule. The Company agrees to continue the Executive’s Employment, and
the Executive agrees to remain in Employment with the Company, from the
commencement date set forth in Section 1(d) until the date when the Executive’s
Employment

 

2



--------------------------------------------------------------------------------

terminates pursuant to Subsection (b) below. The Executive’s Employment with the
Company shall be “at will,” and either the Executive or the Company may
terminate the Executive’s Employment at any time, for any reason, with or
without Cause. Any contrary representations, which may have been made to the
Executive shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between the Executive and the Company on the “at
will” nature of the Executive’s Employment, which may only be changed in an
express written agreement signed by the Executive and a duly authorized officer
of the Company.

 

(b) Termination. The Company may terminate the Executive’s Employment at any
time and for any reason (or no reason), and with or without Cause, by giving the
Executive notice in writing. The Executive may terminate his Employment by
giving the Company fourteen (14) days advance notice in writing. The Executive’s
Employment shall terminate automatically in the event of his death or Permanent
Disability. For purposes of this Agreement, “Permanent Disability” shall mean
that the Executive has become so physically or mentally disabled as to be
incapable of satisfactorily performing the duties under this Agreement for a
period of one hundred eighty (180) consecutive calendar days.

 

(c) Rights Upon Termination. Except as expressly provided in Section 6, upon the
termination of the Executive’s Employment pursuant to this Section 5, the
Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 2, 3 and 4 for the period preceding the
effective date of the termination. The payments under this Agreement shall fully
discharge all responsibilities of the Company to the Executive.

 

(d) Termination of Agreement. The termination of this Agreement shall not limit
or otherwise affect any of the Executive’s obligations under Section 7.

 

6. Termination Benefits.

 

(a) General Release. Any other provision of this Agreement notwithstanding,
Subsections (b), (c) or (d) below shall not apply unless the Executive (i) has
executed a general release in a form prescribed by the Company of all known and
unknown claims that he may then have against the Company or persons affiliated
with the Company, and (ii) has agreed not to prosecute any legal action or other
proceeding based upon any of such claims.

 

(b) Termination without Cause. If, during the term of this Agreement, the
Company terminates the Executive’s Employment for any reason other than Cause or
Permanent Disability, and not in connection with a Change of Control as
addressed by Subsection (c) below, then the Company shall pay the Executive, an
amount equal to: (i) the then current year’s Target Bonus prorated for the
number of days of Executive is employed in said year, payable in a lump sum
within 30 days of the date of termination of Employment; (ii) one year’s Base
Salary, payable in equal installments in accordance with the Company’s standard
payroll schedule; and (iii) the greater of the then current year’s Target Bonus
or the actual prior year’s bonus, payable in a lump sum on the one year
anniversary of termination of Employment. The Executive’s Base Salary shall be
paid at the rate in effect at the time of the termination of Employment.

 

3



--------------------------------------------------------------------------------

(c) Upon a Change of Control. In the event of the occurrence of a Change in
Control while the Executive is employed by the Company:

 

(i) the Executive shall immediately vest in an additional number of shares under
all outstanding options as if he had performed twelve (12) additional months of
service; and

 

(ii) if within twelve (12) months following the occurrence of the Change of
Control, one of the following events occurs:

 

(A) the Executive’s employment is terminated by the Company without Cause; or

 

(B) the Executive resigns for Good Reason

 

then the Executive shall immediately vest as to all shares under all outstanding
options and the Company shall pay the Executive, in a lump sum, an amount equal
to: (i) the then current year’s Target Bonus prorated for the number of days of
Executive is employed in said year; (ii) one year’s Base Salary; and (iii) the
greater of the then current year’s Target Bonus or the actual prior year’s
bonus. The Executive’s Base Salary shall be paid at the rate in effect at the
time of the termination of Employment.

 

(d) Health Insurance. If Subsection (b) or (c) above applies, and if the
Executive elects to continue his health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the termination of his Employment, then the Company shall pay the
Executive’s monthly premium under COBRA until the earliest of (i) 12 months
following the termination of the Executive’s Employment, or (ii) the date upon
which The Executive commences employment with an entity other than the Company.

 

(e) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean any of the following:

 

(i) Unauthorized use or disclosure of the confidential information or trade
secrets of the Company;

 

(ii) Any breach of this Agreement or the Employee Proprietary Information and
Inventions Agreement between the Executive and the Company;

 

(iii) Conviction of, or a plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof;

 

(iv) Misappropriation of the assets of the Company or any act of fraud or
embezzlement by Executive, or any act of dishonesty by Executive in connection
with the performance of his duties for the Company that adversely affects the
business or affairs of the Company; or

 

4



--------------------------------------------------------------------------------

(v) Intentional misconduct or the Executive’s failure to satisfactorily perform
his/her duties after having received written notice of such failure and at least
thirty (30) days to cure such failure.

 

The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive’s
Employment.

 

(f) Definition of ”Good Reason.” For all purposes under this Agreement, the
Executive’s resignation for “Good Reason” shall mean the Executive’s resignation
within ninety (90) days the occurrence of any one or more of the following
events:

 

(i) The Executive’s position, authority or responsibilities being significantly
reduced;

 

(ii) The Executive being asked to relocate his principal place of employment
such that his commuting distance from his residence prior to the Change of
Control is increased by over thirty-five (35) miles;

 

(iii) The Executive’s annual Base Salary or bonus being reduced; or

 

(iv) The Executive’s benefits being materially reduced.

 

(g) Definition of “Change of Control.” For all purposes under this Agreement,
“Change of Control” shall mean any of the following:

 

(i) a sale of all or substantially all of the assets of the Company;

 

(ii) the acquisition of more than fifty percent (50%) of the common stock of the
Company (with all classes or series thereof treated as a single class) by any
person or group of persons;

 

(iii) a reorganization of the Company wherein the holders of common stock of the
Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company wherein there is a fifty
percent (50%) or greater change in the ownership of the common stock of the
Company as a result of such merger, or any other transaction in which the
Company (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or

 

(iv) in the event that the common stock is traded on an established securities
market, a public announcement that any person has acquired or has the right to
acquire beneficial ownership of more than fifty percent (50%) of the
then-outstanding common stock and for this purpose the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Securities and Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission, or the commencement of or public
announcement of an intention to make a tender offer or exchange offer for more
than fifty percent (50%) of the then outstanding Common Stock.

 

5



--------------------------------------------------------------------------------

7. Non-Solicitation and Non-Disclosure.

 

(a) Non-Solicitation. During the period commencing on the date of this Agreement
and continuing until the first anniversary of the date when the Executive’s
Employment terminated for any reason, the Executive shall not directly or
indirectly, personally or through others, solicit or attempt to solicit (on the
Executive’s own behalf or on behalf of any other person or entity) the
employment of any employee of the Company or any of the Company’s affiliates.

 

(b) Proprietary Information. As a condition of employment, the Executive has
entered into a Proprietary Information and Inventions Agreement with the
Company, attached to this Agreement as Exhibit A, which is incorporated herein
by reference.

 

8. Successors.

 

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

 

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

9. Miscellaneous Provisions.

 

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address which he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(c) Whole Agreement. No other agreements, representations or understandings
(whether oral or written) which are not expressly set forth in this Agreement
have

 

6



--------------------------------------------------------------------------------

been made or entered into by either party with respect to the subject matter of
this Agreement. This Agreement and the Proprietary Information and Inventions
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof.

 

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (except
provisions governing the choice of law).

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g) Arbitration. Each party agrees that any and all disputes which arise out of
or relate to the Executive’s employment, the termination of the Executive’s
employment, or the terms of this Agreement shall be resolved through final and
binding arbitration. Such arbitration shall be in lieu of any trial before a
judge and/or jury, and the Executive and Company expressly waive all rights to
have such disputes resolved via trial before a judge and/or jury. Such disputes
shall include, without limitation, claims for breach of contract or of the
covenant of good faith and fair dealing, claims of discrimination, claims under
any federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time concerning in any way the subject of
the Executive’s employment with the Company or its termination. The only claims
not covered by this Agreement to arbitrate disputes are: (i) claims for benefits
under the unemployment insurance benefits; (ii) claims for workers’ compensation
benefits under any of the Company’s workers’ compensation insurance policy or
fund; (iii) claims arising from or relating to the non-competition provisions of
this Agreement; and (iv) claims concerning the validity, infringement,
ownership, or enforceability of any trade secret, patent right, copyright,
trademark or any other intellectual property right, and any claim pursuant to or
under any existing confidential/proprietary/trade secrets information and
inventions agreement(s) such as, but not limited to, the Proprietary Information
and Inventions Agreement. With respect to such disputes, they shall not be
subject to arbitration; rather, they will be resolved pursuant to applicable
law.

 

Arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (“AAA
Rules”), provided, however, that the arbitrator shall allow the discovery
authorized by California Code of Civil Procedure section 1282, et seq., or any
other discovery required by applicable law in arbitration proceedings,
including, but not limited to, discovery available under the applicable state
and/or federal arbitration statutes. Also, to the extent that any of the AAA
Rules or anything in this arbitration section conflicts with any arbitration
procedures required by applicable law, the arbitration procedures required by
applicable law shall govern.

 

Arbitration will be conducted in Santa Clara County, California or, if the
Executive does not reside within 100 miles of Santa Clara County at the time the
dispute arises, then the arbitration may take place in the largest metropolitan
area within 50 miles of the Executive’s place of residence when the dispute
arises.

 

7



--------------------------------------------------------------------------------

During the course of the arbitration, the Executive and the Company will each
bear equally the arbitrator’s fee and any other type of expense or cost of
arbitration, unless applicable law requires otherwise, and each shall bear their
own respective attorneys’ fees incurred in connection with the arbitration. The
arbitrator will not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party. In such case, the arbitrator shall have the authority to make
an award of attorneys’ fees as required or permitted by the applicable statute
or contract. If there is a dispute as to whether the Executive or the Company is
the prevailing party in the arbitration, the arbitrator will decide this issue.

 

The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.

 

(h) No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.

 

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[The remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

Cecilia Claudio

 

--------------------------------------------------------------------------------

ALIGN TECHNOLOGY, INC.

--------------------------------------------------------------------------------

By:

 

Roger E. George

Title:  

Vice President, Legal Affairs &

General Cousnel

 

9